United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 21, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-20957
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DEQUINCY GERALD TOWNSEND,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-03-CR-136-ALL
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Dequincy Gerald Townsend appeals his guilty plea conviction

for being a felon in possession of a firearm.    Townsend argues

that 18 U.S.C. § 922(g) is an unconstitutional infringement on

his fundamental Second Amendment right to keep and bear arms.           He

also argues that 18 U.S.C. § 922(g) is unconstitutional on its

face because the statute does not require a “substantial” effect

on interstate commerce.    Alternatively, he argues that there is

an insufficient factual basis for a violation of this statute.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-20957
                                  -2-

Townsend concedes that various panels of this court have rejected

his arguments, and he raises these issues only to preserve them

for Supreme Court review.

     A panel of this court cannot overrule a prior panel’s

decision in the absence of an intervening contrary or superseding

decision by this court sitting en banc or by the United States

Supreme Court.     Burge v. Parish of St. Tammany, 187 F.3d 452, 466

(5th Cir. 1999).    No such decision exists.   Accordingly,

Townsend’s arguments are indeed foreclosed.     The judgment of the

district court is AFFIRMED.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.    In its motion, the Government asks

that an appellee’s brief not be required.      The motion is GRANTED.

     AFFIRMED; MOTION GRANTED.